Fourth Court of Appeals
                              San Antonio, Texas
                                  November 12, 2015

                                  No. 04-14-00908-CR

                                      Kit SHUM,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 290th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CR1592
                       Honorable Melisa Skinner, Judge Presiding


                                    ORDER

     Appellant’s request for oral argument is DENIED.


     It is so ORDERED on November 12, 2015.

                                                PER CURIAM




ATTESTED TO: __________________________
             Keith E. Hottle
             Clerk of Court